 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDRadio Corporation of AmericaandInternationalSociety of Skilled Trades,Petitioner.Cases 4-RC-7352 and 4-RC-7353October 29, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSUpon the several petitions duly filed by theInternational Society of Skilled Trades, Petitionerherein, under Section 9(c) of the National LaborRelationsAct, as amended, a consolidated hearingwas held before Katherine W. Tereshinski, HearingOfficer.Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, and by direction oftheRegional Director for Region 4, this case wastransferred to the National Labor Relations Board fordecisionBriefs have been timely filed by the Em-ployer, the Petitioner, and the Intervenor.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this caseto a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3. In view of our findings below, no questionaffecting commerce exists concerning the representa-tion of the employees of the Employer within themeaning of Section 9(c)(1) and Section 2(6) and (7)of the Act.The Employer is engaged at its Moorestown, NewJersey, plant in the development and manufacture ofelectronic products, specializing in radar equipment.There are about 2,275 employees at the Moorestownplant.About 1,750 of these are salaried professional,technical, and staff employees, with the professionaland technical employees being represented by labororganizations not involved in these proceedings. Theremaining approximately 525 employees are repre-sented in a production and maintenance unit by LocalI InternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO, andits Locals 103 and 106, herein called the Intervenor.106 of the Intervenor and have been so representedsince 1953. These employees work in the main factorybuildings as well as at the Medford Antenna site about10 miles from the main buildings, and at such build-ings as "The Ball" (Ballistic Missile Early Warning Sys-tem Model Building), the XN3 Building, and BuildingNo. 117, all of which are on the same premises, al-though separated from the main factory buildings.The Petitioner sought, in petition 4-RC-7353, tocarve out of the Moorestown production and mainte-nance unit the "modelmakers, model shop finishers,model shop welders, and skilled maintenance employ-ees," or alternatively, two units, one including theskilledmaintenance employees and the other mclud-ing the other named employees. During the hearing,however, the Petitioner orally stated its request asbeing a "Moorestown Model Shop Unit," any partthereof, or that unit together with any other that theBoard might find an appropriate combination. It alsoappears that Petitioner's request for a unit of skilledmaintenance employees at Moorestown has not beenwithdrawn.The Employer has a complex at Camden, NewJersey (consisting of 20 buildings there and 1 atGibbsboro, New Jersey), which develops and manu-factures advanced communications systems for de-fense and space application, commercial telecastingequipment, and electronic data processing equipment.There are approximately 12,000 employees at thecomplex, half of whom are salaried and half of whomare hourly paid. Of the hourly paid employees, 69drivers and helpers are separately represented and allother (nearly 6,000) hourly paid employees arerepresented in a production and maintenance unit bythe Intervenor. The Intervenor was recognized atCamden in 1950 as the representative of the produc-tion and maintenance employees. Prior to that time,Local 103 of the Intervenor was affiliated with theUnited Electrical Workers of America, Ind., whichhad been the representative of production and main-tenance employees at Camden since about 1937.Petitioner seeks, in petition 4-RC-7352, to severfrom the existing Camden production and mainte-nance unit, alternatively, (1) a single unit composed ofall skilled trades employees in Division 1 (an internaldesignationmade by the Intervenor, not the Em-ployer) and all skilled maintenance employees; (2) aunit of 12 enumerated occupations such as model-makers and toolmakers; or (3) a unit of skilledmaintenance employees. At the hearing, the Peti-tioner withdrew its request pertaining to maintenanceemployees and restates its Camden petition as apply-ing to a model shop unit, a toolroom unit, a shortorder fabrication shop unit, or any part or combina-tion of the foregoing. There are approximately 460employees in classifications sought by the Petitioner.Upon consideration of the principles laid down in173 NLRB No. 72 RADIO CORPORATION OF AMERICA441Mallinckrodt Chemical Works, Uranium Division,162NLRB No. 48, we do not believe that severanceelections are warranted in these cases.a.Moorestown model shopThe primary unit requested at Moorestown consistsof the model shop function with modelmakers as anucleus. The model shop at Moorestown classifies 66employees as modelmakers and 18 other employees ineight other job classifications. There are also 55-60wiremen-assemblerswho, while they work in the"wire shop," are apparently considered part of themodel shop. The job description of the modelmakerscalls for them to construct first samples, mold partsor equipment to complete models and samples, studyblueprints to plan the work to be done, constructnecessary tools, fabricate parts, assemble components,and the like.In actual practice, the modelmakers do not per-form all of the tasks called for in the job description.Their work is broken down so that about one-thirdengage only in machining work, one-third only insheetmetal work, and one-third do both types ofwork. Further specialization is indicated by the factthat,within each group, some of the modelmakerscannot perform certain types of complicated ma-chining or sheetmetal work, and such work must beassigned to others in the group. There is no inter-change between the two primary groups, and they areseparately supervised. While the work of the model-makers was originally exclusively engineering (themaking of models for engineers), it has becomenecessary in the last several years for this shop toperform basic production work in order to providethe employees with a full work load. The generalforeman of the model shop testified that the modelshopwork is now 85-90 percent manufacturingassembly work, not requiring the skills of model-makers to perform. This manufacturing assemblywork consists of the making and assembly of parts,such as brackets, chassis, panels, spacers, and bushers.Approximately 8-9 percent of the remaining time ofthemodelmakers is spent working for design engi-neers in developing products, and about 1 percent isspent in the making of tools and holding fixtures. Allof the work of the modelmakers, except the makingof tools and holding fixtures, is done on goods whichare shipped to customers. Although some 57 model-makers work as described above, 5 others are largelyengaged in overhauling operating equipment, and theother 4 act full time as material inspectors. Whilethere is an apprenticeship program for modelmakers,equivalent experience is accepted for hiring, andmodelmakers need not have been apprenticed beforehiring.The production work of these employees leadsthem to produce quantities of parts in varyingamounts, such as thousands of angle brackets. Ap-proximately 60-65 percent of their time is spent onmaking parts such as chassis, panels and brackets inlarge quantities and repetitively. Another 25 percentof the time is spent making more complicated parts.All of these parts are integrated into the Employer'sproducts. As for the making of first models, while themodelmakers may still make the first model fromdrawings or sketches, they then also produce thewhole series of parts which are thereafter fabricated.The 55-60 wiremen-assemblers work with themodelmakers, but are separately supervised. They usevarious machines such as lathes. The work performedby modelmakers-the fabrication and alteration ofparts-is also done by wiremen on the same machinesand in the same building.The welders, finishers, tool crib attendants, andtwo other classifications have a different supervisorfrom the modelmakers or the wiremen. The twowelders in this shop work in all areas of the plantalong with other employees in the production andmaintenance unit. They weld parts, chassis and thelikewhich are made by modelmakers and productionemployees. Most of their time is spent working onproducts that will be shipped to customers, and amajority of their effort involves repetitive tasks.There is no apprentice program for welders. The fivefinishers in the shop paint and finish parts and otheritemsmade by modelmakers and production em-ployees.When using plating solution, the finishersfollow instructions which indicate the length of timethe parts must be submerged and other specificationsof the work. Their functions appear to be routine andto require little skill or training. There is no appren-tice program for finishers. Other miscellaneous clas-sifications in the unit are tool crib attendants,materialhandlers,production clerks, and others.The model shop unit requested herein is made upof employees who are not in any substantial measureengaged in a craft type of work, but rather are, forthemost part, specialists engaging in what is es-sentially production work. The performance by theseemployees of basic production work precludes theirbeing considered a functionally distinct department.b.Moorestown maintenance shopThe maintenance department at Moorestown con-sistsof 8 operating engineers, 15 maintenance me-chanics, 12 electricians, 5 pipefitters, 14 carpenters, 4painters, 1machinist repairman, 2 welders, and 10laborers.The Petitioner has not specifically with-drawn its request for an election in this group (withthe laborers excepted therefrom), although it haswithdrawn its request as to a similar Camden group.These employees report to five different foremen,in groups containing mixtures of classifications. Theevidence indicates that few of the employees are 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in jobs which require a broad exercise ofcraftskills.The operating engineers operate theboilers,but play no part in generating, using ormeasuring electricity, and an outside firm is hired todirect the operating engineers in the job of providingpurewater.The maintenance mechanics performpreventive maintenance and repair work on air con-ditioning equipment and production machinery. Fiveof them spend their time simply rearranging parts ofthe plant area by moving partitions, benches, bins,etc.Two other mechanics spend half of their time movingdesks, bins, and similar items, and leveling them, andspend the other half installing ceilings and repairingfloors. Two of the electricians are engaged fulltime inwashing light fixtures, two spend nearly half of theirworking time oiling and greasing motors, and aboutfiveareused at various times in replacing some20,000 light bulbs per year. Two of the five pipe-fitters spend all of their time doing such jobs in plantwashrooms as replacing faucet washers, using chem-icalsto prevent clogging of drains, and checkingdrains for leaks. The carpenters spend much of theirtime in rearranging walls and partitions and inbuilding boxes. Similarly, the painters and welders arenormally engaged in work which, while within thecompass of their crafts, is simple, routine andrepetitive. In sum, the maintenance shop appears tobe a group of diversified workers whose exercise ofthe skills usually attributed to the respective crafts towhich they are asserted to belong is not in kind ordegree such as to indicate a special community ofcraft interest thatmight argue for their severancefrom the established unit. While the departmentmight be said to be "functionally distinct" from therest of the plant, other relevant factors, such as theclose daily association of many of the maintenanceemployees with production employees throughoutthe plant, the history of collective bargaining, and thePetitioner's stated intention not to represent thelaborers, leads us to conclude that severance would beinappropriate here.c.Camden model shopThe Petitioner seeks to sever what it considers thethree basic craft groups from the Camden plant-theCamden model shop, the Camden tool shop, and theCamden short order fabrication shop.The Petitioner seeks a Camden model shop unitwith modelmakers as the nucleus. There are approx-imately 177 modelmakers at Camden. Of these, 170work in two separate model shops (section 575 andthe electronic data processing shop), and the otherswork in three other locations. The section 575 modelshop at Camden is divided into separate departmentsthe sheet metal shop, the machine shop, and thefinish shop. The section 575 shop occupies the sixthfloor of adjoining buildings 10 and 13, with the sheetmetal shop in the former and the metal shop in thelatter.About 25 modelmakers work in the sheetmetal shop making such items as chassis, panels,and brackets, by using shears, brakes, punch presses,and drill presses.About 130 modelmakers are assigned to the ma-chine shop, but only 40 work there full time. Of theremaining 90, 20 are assigned fulltime to engineeringlaboratory areas where they work with engineers orengineering groups. They utilize machines similar tothose in the machine shop area and work under adifferent foreman from the other modelmakers. Theother 70 employees are also assigned to engineers, butspend the majority of their time in the machine shopmaking parts and assemblies. All of these parts whicharemade by the modelmakers in the sheetmetal andmachine shops become part of the final product sentto the customers. There is little interchange ofpersonnel between the two areas.There is some testimony that the work of thesemodelmakers in the machine shop is not repetitive,but there is also testimony to the contrary. On onejob, labeled APN-155, the modelmakers spent ap-proximately 17,000 man hours in 2'/z years making1,600 shields, each of which included about 4brackets, 2 screens, and 5 bushings made by themodelmakers. For the Apollo program, parts such ascovers and plates were made in multiples of 22, 44,and 66, over a 10-month period.The work of the modelmakers is often supple-mented by work from production areas, but, unlikethe situation at Moorestown, this does not accountfor a major part of their work However, it isestimated that about 85 percent of their time is spentinproduction-typework, i.e., the making andassembling of products, while 10-15 percent of theirtime is spent in making tools and fixtures.Also working in the machine model shop of section575 are 2 arc and gas welders, 2 spot welders, 20model shop finishers, 5 tools and gauge inspectors, 1templatemaker, 2 machine operators, and 1 ma-chinist.The finishers plate and finish parts theyreceivefrom the modelmakers, other productionareas, and from outside suppliers. About 65 percentof their work comes from other production areas. Thearc and gas welders weld mostly sheetmetal productssuch as chassis, cabinets, etc., on a repetitive basis.The spot welders do routine spot welding in the sheetmetal shop. The template maker makes sheet metalparts in quantities of 1-20 on a repetitive basis. Themachine operators perform tasks akin to those per-formed by the modelmakers. The machinist spendsmost of his time in the sheetmetal shop sandingpanels, chassis, brackets, etc. There are no apprenticeprograms for these job categories, and they aregenerally filled by upgrading.There are about 15 modelmakers attached, alongwith wiremen and testers, to the specialized data RADIO CORPORATION OF AMERICA443processing model shop located on the second floor ofbuilding 13. Most, however, are permanently assignedoutside the shop to laboratory areas where they workwith engineers and wiremen m assembling units andthen producing a number of similar units.It does not appear that either the section 575 orthe electronic data processing model shop, or bothtogether, or separate occupational groups within theseshops, are appropriate units for severance. The shopscomprise groupings of employees working in differentareas,doing dissimilar specialized work, under dif-ferent supervision with little interchange. There seemstobe very little exercise of a broad range ofmodelmaking skills by most of the modelmakers.Some modelmakers work closely with productionemployees and appear to do pure production work.For the most part, they are involved in work that islargely repetitive and involves the making, assembling,welding, finishing, and inspecting of parts in quan-tities.UnderMallinckrodtstandards,neither thecriteria applicable to craft units nor to functionallydistinct departments appear to be met.d.Camden tool shopAnother unit requested by the Petitioner is theCamden plant tool shop unit, with the tool-and-diemakers as the nucleus. Most of the tool shop iscentered on the sixth floor of building 17, but thetool design function is in building 8, and there aretool repair functions in building 18 and building 4.There are approximately 55 toolmakers who report tothe general foreman of the tool shop through 3lower-level foremen. Of the 55, 35 actually work inthe tool shop Five to ten of these work full timemaking production parts by machining castings,panels, racks, etc., in quantities of 100-200. Theremaining 25 to 30 make the tools, molds, and dieswhich are used at Camden, although 14 of themspendmuch of their time building machines.Ninety-five percent of Camden's tools are made atthis shop.The other 20 toolmakers who are assigned to thisunit work outside the tool shop and are assigned on apermanent basis to repair and service work. Five toten of these employees work in production assemblyin buildings 3 and 17, where they service and repairassemblymachines and work with the machineoperators.Four other toolmakers are located inbuilding 18, where they sharpen and repair dies andtry out tools on the production floor. They workwith brake, punch press, and kick press operators.Fourmore service a production machine shop,working on the production floor, repairing andpunching dies and tryout tools. Two more, in building4, service and demonstrate tools in a production-assembly area. Thus, 20 of the 55 toolmakers workpermanently in production areas outside of the toolshop.And, of the 35 toolmakers who work in thetool shop, 5 to 10 work full time on straightproduction work.There are several other job categories in the toolshop unit. There are 10 template makers who reportto the general foremen of the tool shop. They spendapproximately 20 percent of their time makingfixtures and templates (which are made for produc-tionuse),30 percent on engraving and cuttingstencils,and 50 percent working on parts andassemblies. Generally, parts are made in quantities of200, and in one case the template makers straightenedand polished 15-20,000 aperture plates.Additionally, there are four tool grinders who alsoreport to the general foreman. Twenty-five percentof their time is spent on production parts and 75percent on tools. There are two heat treaters whowork in the tool shop. About 90 percent of their timeis spent in heat treating production metals and parts,which come to them directly from production. Tenpercent of their time is spent in the heat treating oftools.There are four tool and gauge inspectors whoalso report to the general foreman. They inspect toolsand, as well, parts and gauges made in the tool shop.The tool shop unit does not present a meritoriouscase for severance. Rather than being a clearly definedgroup of skilled craftsmen, performing their work ona nonrepetitive basis, the employees are a diversegroup of workers performing dissimilar jobs, many ofwhich comprise essentially production or direct ser-vicing of the production process.e.Camden short order fabrication shopThe largest number of employees in this unit aretemplate makers, approximately 43 out of 100. Thefunction of this shop and of the template makers is tosupplement the work of the production employeeswhen the production employees have gotten behindschedule and also when the production employeeshave not yet received the tools they need. Whensupplementing production, the short order shop usesthe processes and the tools of the production people.They either fabricate a part of the product or buildthe complete assemblies of the final product. In theirperformance of work when the production employeesdo not have the model tools, the short orderemployees make temporary or soft templates, whichare used for production purposes solely in the shortorder fabrication shop and not on the productionfloors.About 15 percent of the time of templatemakers is spent in making templates and tools, andabout 85 percent of their time is spent in the makingand assembling of parts. They make parts in quan-tities of 300-500 and assemble parts into thousandsof assemblies.Work is assigned to the templatemakers according to their abilities and not all of themare capable of performing all of the tasks called for in 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe job descriptions. There is no apprentice programand vacancies are filled by upgrading.The 34 machinists in the shop spend all of theirtime making and assembling parts or doing some workon parts made by production employees. The 13toolmakers spend about 15 or 20 percent of theirtime in making tools, which are used only in this shopas isthe case with the template makers Theirremaining work time is spent making various partsand assemblies The 2 modelmakers spend all of theirtime making and assembling production parts. Otherclassifications in the shop are brake specialists, arcand gas welders, testers, wiremen, and others.The short order fabrication shop is clearly not ahomogeneous group of skilled craftsmen performingthe functions of their craft on a nonrepetitive basis,but is rather a heterogeneous group of employeesperforming essentially production work .on a repeti-tive basis. Similarly, because so much of the time ofthe employees is spent in performing ordinary pro-duction tasks akin to that performed by the othermembers of the overall unit, it cannot convincingly beargued that the employees constitute a departmentfunctionally distinct from the rest of the complex.Accordingly, the shop does not appear to be anappropriate unit for severance.BargainingHistoryThe Moorestown plant began operations in 1953,atwhich time the Intervenor organized a unit ofproduction and maintenance workers which it stillrepresents. All employees who are not represented bythe Intervenor are salaried employees. Since 1953, thetechnical engineers have been represented by theAmerican Federation of Technical Engineers (AFTE),Local 241, AFL-CIO, and the graduate engineershave been represented by the Association of Scientistsand Professional Engineering Personnel (ASPEP), Ind.There has never been any separate representation forindividual groups of craft or craft-type productionand maintenance employees.At the Camden plant, the Intervenor has repre-sented all production and maintenance employeessince 1950. Prior to that time, IUE Local 103 wasaffiliated with United Electrical Workers of America,Ind.,which had represented the employees since1937. The engineers are represented by AFTE andASPEP as at Moorestown. There are also 100 drivers,hourly paid, who have been represented by theTeamsters since 1946. There never has been separaterepresentation for any component of the productionand maintenance force.The situation at both Moorestown and Camden isone in which there has been notable stability in thelabor relations between the company and union. Atneither of these plants has there been any unrest ordisagreement sufficient to culminate in a strike by theIntervenor. This history of stability is a factor whichfurthermilitates against granting severance in theunits discussed above.Petitioner argues that thebargainingunit repre-sented by the Camden local is inappropriate becausethe collective-bargaining agreement pertaining there-to refers to "watchmen and guards" as part of theagreed-uponunit,incontraventionofSection9(b)(3) of the Act,' and therefore Camden must betreated as an unorganized plant at which there is norelevant bargaining history. We find it unnecessary topass upon the appropriateness of the existing unit inassertingthe relevancy of the bargaining history.One of the factors thatMallinckrodtrequires us toconsider is the history of collective bargaining, withemphasis on whether the existing patterns of bar-gaining are productive of stability in labor relations.In considering the bargaining history, we are notdetermining the appropriateness of the existing unit,as that questionisnot in issue.We are not denyingthe petition, for example, on the ground that amultiplantunit exists and that the request forseverance must be coextensive with that unit. In sucha case, the appropriateness of the present unit mightbe in question Rather, we are merely passing upon apetition to grant a craft unit and, in doing so, we areconsidering the history of amicable bargaining in thelarger unit as a factor showing stability in the presentsituation, as opposed to what the labor relationsoutlookmight be if severance were granted. Theparties are not forbidden by the statute to agreevoluntarily to a mixed unit of employees and guards,and the Board is not here acting contrary to thestatute's direction that it "shall not decide" that amixed unit is appropriate.Adequacyand Extent of RepresentationThe Intervenor divides the employees it representsat Moorestown and Camden into "divisions" on broadoccupational lines. The lowest level of representationconsists of the stewards, who have about 50 em-ployees assigned to them. Above the stewards are thedivision officials who are elected by all the employeesin a particular division. The chairman of division 1 atCamden (which includes toolmakers, modelmakers,2Section 9(b)(3) of the Act readsThe Board shall decide in each case whether, in order to assure toemployees the fullest freedom in exercising the rights guaranteed bythisAct,the unit appropriate for the purposes of collectivebargaining shall be the employer unit,craft unit, plant unit, orsubdivision thereofProvided,That the Board shall not . . (3)decide that any unit is appropriate for such purposes if it includes,together with other employees,any individual employed as a guardto enforce against employees and other persons rules to protectproperty of the employer or to protect the safety of persons on theemployer's premises. RADIO CORPORATION OF AMERICA445machinists all-around, templatemakers, and otherskilled occupations) is a toolmaker. The vice chairmanisamodelmaker. The chairman of division B atMoorestown (which includes both modelmakers andthe maintenance occupations) is a modelmaker. Divi-sion officials are on the locals' executive boards andthe negotiating committee of the RCA-IUE Con-ference Board.Both locals have "skilled trades" committees. AtMoorestown, the chairman for some years has been amodelmaker, three members represent other skilledemployees, and one represents maintenance em-ployees. At Camden, the chairman of division 1 is alsothe chairman of the skilled trades committee and is,as noted, a toolmaker. The chairman of the skilledtrades committee is also, exofficio,a member of thenegotiating committee.During the year, the skilled trades committeeworks up a set of proposals relating to the employeeswith whom it is concerned. These proposals are thensubmitted to the officers of the locals and theconference board chairman. They are then pursued aspart of the union's proposals in subsequent negotia-tions with the Employer.At the Moorestown and Camden plants there are28 labor grades, with grade 28 being the highest. Themodelmakers and toolmakers, who are the largestgroups sought to be severed, are both in labor grade28.As a result of the 1967 negotiations, theseemployees were increased from $3.695 to $4 perhour, with increases to $4.16 in June 1968 and $4.33in June 1969.Aside from being the highest salaried employees,these employees have also had their job securityprotected by the Union. At the Moorestown plant,for example, no modelmakers have ever been laid off.There has been serious concern for a number of yearsover the lack of work in the model shop. To preventthe layoff of employees, the work of the model shophas been augmented for several years with productionwork, as previously described, which has accountedfor as much as 85-90 percent of work time.Similarly, at Camden, while the problem has not beenas acute as at Moorestown, production work has beenintroduced at the suggestion of the IUE in order toprotect the model shop employees.The IUE-RCA National Agreement provides-Paragraph 19.08 PRODUCTION WORK: Employeeswho are excluded from the jurisdiction of the Bar-gaining Unit shall not perform work normally per-formed by employees in the Bargaining Unit.Thus it would appear that if the employees requestedby the Petitioner were severed, a question would ariseas to whether they would be permitted to continueperforming the work which now keeps them em-ployed on a full-time basis.There is no question that there are some membersof the present unit who feel that their interests havenot been adequately protected and are seeking tohave the Petitioner represent them. These employeestook part in a work stoppage between May 31 andJune 9, 1967. After RCA sought to terminate theemployees who engaged in this activity, the Inter-venor continued to protect the interest of thoseemployees and had 34 of the 36 involved reinstatedwith backpay and the other two cases taken toarbitration.The Petitioner presented witnesses who testified tothe alleged inadequacy of IUE representation. Thistestimony involved a grievance over the fact that themodel shop was too hot, a layoff of modelmakers(both of which grievances were in fact settled), theIUE's refusal to prosecute a personal grievance,ejection from a union meeting, refusal of permissionto use a union hall, and the like. The grievances wouldseem relativelyminor compared to the picture ofrepresentation previously presented. The employeeswhom Petitioner seeks to sever have not maintained aseparate identity for bargaining purposes, but over theyears have acquiesced in the established bargainingpattern, have actively participated therein, and havereceived the benefits of that participation.ConclusionIt is clear that most of the employees in the unitssought by the Petitioner are highly integrated into theproduction functions of the Company. For example,toolmakers are essential to the production output ofthe Camden plant, as many of them work at makingmachine repairs, aside from doing all of the repair andservicing of tools. It is worth reiterating that supple-menting of the production work load is done in all ofthe shops discussed above and argues strongly againstseverance.Some of these units are doing pureproductionwork as part of their everyday workfunction, such as the short order fabrication shop andthe template makers in the tool shop. The latter areengaged in production work 70 percent of their timeby making parts in large quantities for production andassembling those parts. Others are acting in support ofthe production employees, working both in separateareas and in production areas. These employees aremaking, assembling, welding, finishing, and inspectingparts in volumes of thousands. Many of these em-ployees are specialists rather than craftsmen, per-forming only parts of their recognized craft functionson a repetitive basis.Aerojet-General Corp ,163NLRB No. 123,Potlatch Forests, Inc.,165 NLRBNo. 89. None of the units previously described maybe said to be functionally distinct departments of em-ployees working in trades or occupations for which a 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDtradition of separate representation exists, nor can itpetitions.Trico Products Corp,169 NLRB No. 58;properly be found that there exists within any of theAerojet-General Corp,163 NLRB No. 123,Potlatchbasic shops or departments a smaller group ofForests, Inc,165 NLRB No. 89.craftsmen who warrant special consideration in thematter of severance.ORDERBased on the foregoing, we find that the requestedunits, either singly, in part, or in any combination, doIt is hereby ordered that the petitions filed hereinnot constitute units appropriate for purposes ofbe, and they hereby are, dismissed.collective bargaining. Accordingly we shall dismiss the